
	

113 HRES 11 IH: Amending the Rules of the House of Representatives to reinstate the Gephardt rule.
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 11
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Welch (for
			 himself, Mr. Clyburn, and
			 Mr. Courtney) submitted the following
			 resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Amending the Rules of the House of
		  Representatives to reinstate the Gephardt rule.
	
	
		That the Rules of the House of
			 Representatives is amending by adding at the end the following new rule:
			Rule XXXStatutory limit on public
				debt
					1.Upon adoption by Congress of a concurrent
				resolution on the budget under section 301 or 304 of the Congressional Budget
				Act of 1974 that sets forth, as the appropriate level of the public debt for
				the period to which the concurrent resolution relates, an amount that is
				different from the amount of the statutory limit on the public debt that
				otherwise would be in effect for that period, the Clerk shall prepare an
				engrossment of a joint resolution increasing or decreasing, as the case may be,
				the statutory limit on the public debt in the form prescribed in clause 2. Upon
				engrossment of the joint resolution, the vote by which the concurrent
				resolution on the budget was finally agreed to in the House shall also be
				considered as a vote on passage of the joint resolution in the House, and the
				joint resolution shall be considered as passed by the House and duly certified
				and examined. The engrossed copy shall be signed by the Clerk and transmitted
				to the Senate for further legislative action.
					2.The matter after the resolving clause in a
				joint resolution described in clause 1 shall be as follows: That
				subsection (b) of section 3101 of title 31, United States Code, is amended by
				striking out the dollar limitation contained in such subsection and inserting
				in lieu thereof $___., with the blank being filled with
				a dollar limitation equal to the appropriate level of the public debt set forth
				pursuant to section 301(a)(5) of the Congressional Budget Act of 1974 in the
				relevant concurrent resolution described in clause 1. If an adopted concurrent
				resolution under clause 1 sets forth different appropriate levels of the public
				debt for separate periods, only one engrossed joint resolution shall be
				prepared under clause 1; and the blank referred to in the preceding sentence
				shall be filled with the limitation that is to apply for each period.
					3.(a)The report of the Committee on the Budget
				on a concurrent resolution described in clause 1 and the joint explanatory
				statement of the managers on a conference report to accompany such a concurrent
				resolution each shall contain a clear statement of the effect the eventual
				enactment of a joint resolution engrossed under this rule would have on the
				statutory limit on the public debt.
						(b)It shall not be in order for the House to
				consider a concurrent resolution described in clause 1, or a conference report
				thereon, unless the report of the Committee on the Budget or the joint
				explanatory statement of the managers complies with paragraph (a).
						4.Nothing in this rule shall be construed as
				limiting or otherwise affecting—
						(a)the power of the House or the Senate to
				consider and pass bills or joint resolutions, without regard to the procedures
				under clause 1, that would change the statutory limit on the public debt;
				or
						(b)the rights of Members, Delegates, the
				Resident Commissioner, or committees with respect to the introduction,
				consideration, and reporting of such bills or joint resolutions.
						5.In this rule the term statutory limit
				on the public debt means the maximum face amount of obligations issued
				under authority of chapter 31 of title 31, United States Code, and obligations
				guaranteed as to principal and interest by the United States (except such
				guaranteed obligations as may be held by the Secretary of the Treasury), as
				determined under section 3101(b) of such title after the application of section
				3101(a) of such title, that may be outstanding at any one
				time.
					.
		
